Simmons, C. J.
Even if, on the trial of a claim case, it was erroneous to allow the claimant to supplement the claim by filing an amendment reciting the pleadings and judgment in another case, a verdict sustaining the claim should not be set aside when it appears that the evidence introduced by the plaintiff fully sustained such verdict, and also that the parties complaining of the allowance of the amendment themselves put in evidence the pleadings and judgment to which the amendment referred.

Judgment affirmed.


All the Justices concurring.